 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 295, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaandCalderon Trucking Corp.Case 29-CP- 115August 13, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn June It, 1969, Trial Examiner James F. Foleyissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in the unfairlaborpracticesallegedinthecomplaintandrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting Argument.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this proceeding, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Local 295,affiliatedwithInternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpersof America, its officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F.FOLEY,Trial Examiner: This case, 29-CP-115,was brought before the National Labor Relations Board(herein called the Board)under Section10(b)of theNational Labor Relations Act, as amended (herein calledthe Act), 61 Stat. 136, 76 Stat. 579, against Local 295,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(hereincalledRespondent)byacomplaint issuedDecember 19, 1968. The complaint is premised on acharge filed by Calderon Trucking Corp. (herein calledCalderon) on October 4, 1968.Itisalleged in the complaint that Respondent, inviolation of Section 8(b)(7)(C) of the Act, after demandingon or about September 17, 1968, that Calderon recognizeitas the bargaining representative of its drivers, andCalderon's refusal, threatened to picket Calderon, andpicketed Calderonsinceon or about September 17, 1968,withan object of forcing or requiring Calderon torecognize and bargain with it as the collective-bargainingrepresentative of its employees, and with an object offorcing or requiring the drivers of Calderon to acceptRespondentas bargainingrepresentative, although it hasnot been certified as the bargaining representative ofCalderon's drivers, and did not file a valid petition underSection 9(c) of the Act within a reasonable time followingthe commencement of the picketing. Respondent deniesthe allegations of the complaint that it has engaged inconduct violative of the Act.A hearing on the complaint and answer was held beforeme on March 5, 1969, in New York, New York. Theparties were afforded an opportunity to present evidence,make oral argument, and file briefs. Briefs were filed byGeneral Counsel and Respondent after the close of thehearing.FINDINGS AND CONCLUSIONS1.THE BUSINESSOF CALDERONCalderon, with its principal office and place of businessinNew York, New York, is engaged in transportingfreight and other cargo from and to the ports of NewYork, including the airports in New York, which areexported by shippers located in the United States tocustomers or consignees in countries outside the UnitedStates, and which is imported by consignees located in theUnited States from shippers or consignors located incountries outside the United States. During the year 1968,Calderon received gross revenue in excess of $250,000, forhauling the above goods and materials, and received atleast $50,000 of this amount for transporting the goodsand materials from plants and terminals of shippers in theUnited States to New York airports for shipment tocustomers or consignees located outside the United States.Calderon is engaged in commerce within the meaning ofSection2(6)and (7) of the Act, and assertion ofjurisdiction will effectuate the purposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The EvidenceIt is undisputed that Respondent has not been certifiedby the Board as the bargaining representative ofCalderon'sdrivers,butonSeptember17,1968,Respondent demanded Calderon, which had not previouslyrecognizeda labor organization as the bargainingrepresentativeof its employees, recognize it as thebargaining representative of the majority of its drivers,and Calderon refused; Respondent thereupon picketedCalderon's terminal until December 18, 1968, but did notfilea petition under Section 9(c) of the Act within areasonable time after commencement of the picketing orthereafter; on September 18, 1968, Respondent filed an178 NLRB No. 10 LOCAL295, TEAMSTERSunfair labor practice charge against Calderon allegingviolations of Section 8(a)(I) and (5) of the Act, and the8(a)(1) charge was disposed of by an informal settlementagreementdated January 30, 1969, in which Calderon,while not admittingengaging inany conduct banned by8(a)(1),agreed to refrain in the future from conductbanned by that section, and the 8(a)(5) charge wasdismissed by the refusal of the Regional Director onOctober 28, 1968, to issue a complaint, and the denial ofan appeal from the Regional Director's action by theGeneral Counsel on December 6, 1968.It is undisputed that the legend on the picket signs usedin the picketing from September 17, 1968, until the receiptby Respondent on December 7 or 8, 1968, of the notice ofthe denial of the appeal from the Regional Director'saction on the 8(a)(5) charge was, "The employees ofCalderonTruckingCorp.,areon strike.Local 295affiliatedwiththeInternationalBrotherhoodofTeamsters," and that the picket sign legend on and afterDecember 7, or 8, until December 18, 1968, was"Calderon Trucking unfair to Local 295." It is alsoundisputed that the picketingwas discontinued onDecember 18, 1968, when a temporary injunction orderunder Section 10(l) of the Act was issued by the UnitedStatesDistrictCourt for the Eastern District of NewYork enjoining the picketing pending the disposition ofthematter on its merits by theBoard.The injunctionorder followed a stipulation by General Counsel andRespondent in the court proceeding.IrvingCalderon,secretary-treasurerofCalderon,arrived at the terminal of Calderon at approximately 8:30a.m., on September 17, 1968. Joseph Patruzzi, Calderon'struckdriverand dispatcher, had telephoned him atapproximately 8 a.m.,and had informed him that some ofthe drivers did not report for work. Irving Calderon sawFred Capace and four other drivers wearing picket signsdescribedsupra,Patruzzi, and James Costa, and ThomasSweeney,presidentandbusinessrepresentative,respectively,ofRespondent.IrvingCalderonaskedgenerally what wasgoingon, what had brought about thestrikesituation.'Respondent's President Costa and Irving Calderon wentto the latter's office and had a conversation.''Fred Capace,one of Respondent's drivers, testified as a witness forRespondent,that after he had a conversation with Sweeney,apparently inthe week ending September 14, 1968, he and the other four drivers whowere wearing the picket signs, went to Respondent's office on Saturday,September 14, 1968, and met with Sweeney.They received cards whichwere,jointly,authorizationstoRespondent to act as bargainingrepresentative and applications for membership.On Tuesday morning,September 17, at approximately 7:50 a.m., they handed the cards toSweeney.Theywere signed.The date of signature on four of them isSeptember 14, 1968, and on one is August 16,1968. 1 find that the latterdate was intended to be September 16, 1968.'Carl Shellman,a driver who began his employment with Calderon onJuly 28,1968, testified for Respondent that Irving Calderon on seeing theemployees outside as he approached the terminal,asked them what theywere doing,and said that they should think of what they were doing as hecould lose his business by joining the Respondent Union.BusinessRepresentative said to Irving Calderon that he was not allowed to talk to astriker, and then Calderon said he would get them$160 a week instead of$145.they were then getting if they would come back to work. However, inan affidavit he gave to an investigator from the Regional Office,Shellmanstated that Irving Calderon did not make the employees any promises, orthreaten them or interrogate them,and that he did not speak to themabout the Respondent Union.Shellman was one of the four employees whodecided not to strike,and left Capace as the sole striker.Shellmanacknowledged the affidavit,but testified that he had been instructed byIrving Calderon to make the statement in it before the investigator fromthe RegionalOfficeinterviewed the employees.53Costa said to Irving Calderon that he had all the mensigned up, that the Respondent Union had him, and hewas going to join it. Irving Calderon asked him if he hadevidence that all the men signed up, and he said he didnot have to produce evidence that they all signed up.Calderon and Costa discussed briefly the Respondent'scontract proposal. They then started to walk outside, andjust then the drivers came in the terminal. Sweeney askedthem to stay outside and talk to him, and Irving Calderontold them to do what they felt was proper. After talkingto Sweeney briefly about going back outside, four of thefive drivers decided to stay inside. Fred Capace, one of thefive, decided to go outside with Sweeney. The drivers hadlistened to remarks by Patruzzi that they would receivemore benefits by staying with Calderon than going withthe Respondent.Irving Calderon told the drivers that if they wanted tojoin Respondent Union, that was fine, and if not that wasalso fine, and if a majority joined Respondent Union, hewould recognize it. The four drivers agreed that this was asatisfactoryarrangement, and went to work. Twentyminutes later Costa and Capace were picketing. Theywore the picket signs describedsupra.As statedsupra,thepicketing continued untilDecember 18, although thepicket sign legend was changed on December 7 or 8. Laterin the morning of September 17, Irving Calderon wentoutside the plant. Costa was there, and said to IrvingCalderon that Respondent would continue to picket untilCalderon signed a contract or went out of business. IrvingCalderon had a conversation with Costa on September 20,1968.Costa said to him that if he agreed to sign acontract, he would not have to do it officially for 6months thereafter, and when that occurred, benefits underthe contract would be waived for 1 year. Calderon saidthat the men did not want the Respondent Union, but ifthey did he would recognize it as he would not want todeprive them of benefits under a contract. Costa then saidthe drivers did not have to join until 30 days after thecontract was signed, but if they did not join at that time,Calderon could fire them. Irving Calderon did not answer.He testified he did not believe that he could fire thedrivers.Costamade this same statement to IrvingCalderon on October 14, 1968. Irving Calderon testifiedthat from time to time Costa said to him that if he signeda contract, the picketing would cease. I credit thistestimony as it is unrebutted.As statedsupra,the Regional Director, on October 28,1968, refused to issue a complaint on the portion ofRespondent Union's unfair labor practice charge, in Case29-CA-1463, alleging Calderon violated Section 8(a)(5) ofthe Act by refusing to bargain with it as the bargainingrepresentative of its employees. The Regional Directorstated in his letter notice of October 28 that the evidencetended to show that Respondent Union did not represent aCapace,a witnessfor theRespondent Union, andthe only employeewho picketed for RespondentUnion, madeno mentionin his testimony ofIrving Calderon saying anythingto the fiveemployees wearingthe picketsigns other than to saytheywere beingfoolishand askedwhat broughtabout the strike situation. He testified that Patruzzitalked to the otherfour employees,while he was absent with Sweeney,about benefits theycould obtain by not striking and stayingwith the Company. I do not creditShellman's testimony about the conversation IrvingCalderon allegedly hadwith the employees.IrvingCalderon denies he said anything to theemployees other than what he said generally in surpriseat the presence ofthe pickets.Ifind that when he first saw them wearing the picket signs heasked in surprisewhat theywere doing,and what broughtaboutthe strikesituation,and that was all.He had no furtherconversationoutside theterminal. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority of employees in the unit of drivers for which itrequestedrecognition.As statedsupra,RespondentUnion's appeal from the Regional Director's ruling wasdenied by the General Counsel on December 6, 1968. Itwas stated in the letter notice of denial that RespondentUnion did not sustain the burden of establishing that theUnion represented a majority of Calderon's drivers on thedate it demanded recognition, for in addition to theadmitted eight drivers on Calderon's payroll of September17, 1968, there were Catropa, a regular part-time driver,and Giampa who had worked steadily as a driver sinceAugust 23, 1968. There was also the finding that theevidence was insufficient to support Respondent Union'sclaim that Patruzzi exercised supervisory function as itshowed he spent from 65 to 75 percent of his time as adriver, with the remainder of his time devoted principallyto preparing and coordinating pickup orders for which hereceived extra pay, and failed to show that he gave todrivers any orders other than those connected with theroutinework of picking up orders, or that he hired orfired any employees. It was concluded in the letter noticeof denial that since the unit consisted of at least 10employees, and I1 employees if Patruzzi was included, theRespondent Union's five authorization cards were notevidence that it represented a majority of Calderon'semployees, and that Calderon refused to recognize it inviolation of Section 8(a)(5) of the Act.In an attempt to discover evidence to show Giampa andCatropa were not employees of Calderon on September17,1968,RespondentUnion, on February 5, 1969,subpenaed the records of Calderon for the hearing on the8(b)(7)(C) complaint. Calderon, on February 28, 1969, inaccordance with Section 102. 31(b) of the Board's Rulesand Regulations, petitioned that the subpena be revokedon the ground that the matter subpenaed was not relatedto the issues of the complaint in the 8(b)(7)(C) proceeding.The petition to revoke came before me as a preliminarymatter, and I granted it insofar as the subpena dealt withmatters relating to the issue involving the number ofemployees in the unit on the ground that the evidencesubpenaedrelatedtoissuesdisposedof in Case29-CA-1463 by the Regional Director's refusal on October28, 1968, to issue a complaint, and the General Counsel'sdenial on December 6, 1968, of the appeal from theRegional Director's refusal 'Over objection of counsel for the Charging Party,RespondentUnion was permitted to offer testimonyintended to show that Catropa and Giampa were notemployees of Respondent on September 17, 1968, andthat driver Thomas Morrow did not resume employmentwithCalderon until September 23, 1968, after a longabsence from Calderon's employment prior to that time.Upon reconsideration of the ruling on the objection to theintroductionof the evidence, I hereby reverse it, orconsidering the objection as a motion to strike, I grant it,as I find that I lack legal authority to consider suchevidence in this proceeding in view of Section 3(d) of theAct.My consideration of this evidence in this 8(b)(7)(C)proceeding would, in effect, be tantamount to permittingthe litigation of the 8(a)(5) charge after the GeneralCounsel ruled, under the authority vested in him bySection 3(d) of the Act, that it could not be litigated.°'Times Square StoresCorp.,79 NLRB 361.'Times SquareStoresCorp.,79NLRB 361,WellingtonMills Division vN.L.R.B.330 F.2d 579 (C.A. 4), enfg.in part 141NLRB 819.Analysis, Findings, and ConclusionsSection 8(b)(7)(C) of the Act makes illegal recognitionororganizationpicketingbyanoncertifiedlabororganizationwhich does not file a petition for anexpedited electionwithina reasonable time after thecommencement of the picketing not to exceed thirty days.'This section of the Act does not require the filing of apetition in the case of purely informational picketing,picketing that is not for objects of recognition ororganization, picketing that is in support of a meritoriouscharge of a refusal to bargain violative of Section 8(a)(5)of the Act, or for recognition or organization picketingwhere the processes of the Board are not available to theunion involved.'Respondent Union began picketing Calderon on themorning of September 17, 1968, with picket signs bearingthe legend of a notice by Respondent Union thatCalderon's employeeswere on strike. The picketingcontinued uninterruptedly until December 18, 1968, whenenjoined by the United States District Court for theEastern District of New York. The legend on the picketsign was changed on December 7 or 8, 1968, to a noticebyRespondentUnion that Calderon was unfair toRespondent. The language of the picket sign legend, eitherin its original version or its changed version, does notdisclose the nature of the dispute between Calderon andRespondent.That the object of the picketing was to force or requireCalderontorecognizeRespondentasbargainingrepresentative is clearly disclosed by the conversationregarding organization Fred Capace, one of Calderon'sdrivers,had with Business Representative Sweeney ofRespondent Union, in the week ending September 14,1968, and the visit of Capace and four other drivers toRespondent's office on September 14, 1968, and receivingcards; the activity of the five drivers and Respondent'sPresidentCosta and Sweeney early Tuesday morningSeptember 17, 1968, at Calderon's terminal, including thehanding of five signed cards by the five drivers toRespondent's representatives, and their bearing picketsigns,with the legend in its original version, brought totheterminalbySweeney and Costa, and Costa'sconversation with Irving Calderon on the latters arrival atthe terminal, in which Costa demanded recognition ofRespondent as the bargaining representative of Calderon'sdrivers; the picketing by Sweeney and Capace, which wasto continue until December 18, when four of the driversceased picketing and came in to the terminal and beganwork, following Patruzzi's talk to them, and after IrvingCalderon, in the terminal, had said to them that if amajorityof the drivers wanted the Respondent torepresent them he wouldsigna contract; and Costa'sstatement to Irving Calderon later in the morning ofSeptember 17 that the picketing would continue untilCalderon signed a contract or went out of business, hisoffer to Irving Calderon on September 20, and October14, 1968, that if Calderon agreed tosign acontract itwould not have to be signed until 6 months later, and onthe signing of the contract benefits under it would bewaived for one year, and the statement Costa made toIrving Calderon many times during the picketing that if'IntlHod Carriers.etc.,Local840, AFL-CIO,andBlinne ConstructionCompany.135 NLRB 1153.`Chefs, Cooks, Pastry Cooks &Assistants. Local89,etc.,and the StorkRestaurant,135NLRB 1173,Hod Carriers,Local840, supra,TheVila-Barr Company,157 NLRB 588. LOCAL295, TEAMSTERSCalderon signed a contract the picketing would cease.It is undisputed that Calderon had not had collectivebargaining relations with a labor organization prior to thedemand made on it by Respondent, and that Respondentwas not certified as the bargaining representative ofRespondent's employees.Respondent's unfair labor practice charge that it filedagainstCalderon on September 18, 1968, in which italleged thatCalderon refused to bargain with it onSeptember 17, 1968, and on thatdate engagedin conductviolative of Section 8(a)(l) of the Act, was dismissed withrespecttothe8(a)(5)allegationwhen the RegionalDirector on October 28, 1968, refused toissue a complainton the 8(a)(5) part of the charge, and his refusal wasupheld by the General Counsel'sdenial onDecember 6,1968, of the appeal from the Regional Director's refusal.Respondent, therefore, was not picketing in support of ameritorious 8(a)(5) charge.Respondent changed the legend of the picket sign onDecember 7 or 8, 1968, on receipt of notice of the GeneralCounsel'sdenialof the appeal from the RegionalDirector's refusal to issue a complaint on the 8(a)(5)allegation,toreadthatCalderonwasunfairtoRespondent, instead of the notice that the employees ofCalderon were on strike. The change in language does notdisclose any change in object. The picketing continueduninterruptedly.' Calderon could be unfair by refusing tobargain as well as for many other reasons. Events arepresumedtocontinueabsentsomeinterveningcircumstances to show a change.' Respondent did nothingapart from the change in the language of the legend todisclose any change in object behind its picketing.'The original picket sign legend was on the picket signearly on Tuesday, September 17, when theinitialstages ofthe demand for recognition began. It was not changedwhen the 8(a)(1) conduct allegedly occurred outside theterminal in the course of the demand for recognition. Asstated, the change on December 7 or 8 did not discloseany change in object. Respondent placed in the record inthisproceeding its evidence of the alleged 8(a)(1)violation. It is the testimony of Shellman. I have notcreditedShellman's testimony.There is no evidencetherefore to support the 8(a)(1) allegation,or the positionof Respondent that the picketing was partly against thealleged 8(a)(l) violation.While the 8(a)(1) charge wasdisposed of by settlement agreement on January 30, 1969,Respondent was not estopped from presenting evidenceregarding it in this proceeding, as it was in the case of the8(a)(4) charge in view of General Counsel's refusal toissue a complaint, and it took the risk, therefore, that thisevidencewould be found not substantial or lacking inprobative value.The picketingin issue inthis proceeding was on its faceclearly not informational. Moreover, Respondent does notcontend or argue thatitwas.10The evidence shows, therefore, thatRespondentengaged in the type of picketing proscribed by Section8(a)(7)(C), and that it did not engage in picketing insupport of a meritorious charge of an 8(a)(5) violation, orin informational picketing, or in picketing in support of acharge against conduct proscribed by 8(a)(1). Assuming'SeeNew Pioneer Club,166 NLRB No. 82.'N.L.R.B.v.PiquaMunisingWood Products Co.,109 F.2d 552, 554(C.A. 6);N.L.R.B. v.NationalSealCorp., 127F.2d 776, 778 (C.A. 2).'SeeChefs,Cooks.etc, Local89, supra."Local 239,Intl.Brotherhood Teamsters,etc.,andStan-JayAutoPartsandAccessories Corporation.127 NLRB 958, enfd.289 F.2d 41 (C.A. 2),cert.denied 368U.S. 833;Chefs,Cooks,etc.,Local 89.supra.55arguendothe picketing was in part against the 8(a)(1)violation, it would be bad in any event because an objectof it was clearly to force or require Calderon to recognizeRespondent as bargaining representative, or to force orrequireCalderon's drivers to accept or select it as theirbargaining representative, although it was not certified asbargaining representative, and it did not file the petitionforanelectionwithina reasonable time from thecommencement of the picketing."IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations of Calderon asset forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent Union has engaged inan unfair labor practice in violation of the Act, I shallrecommend that it cease and desist therefrom, and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:Conclusions of Law1.Calderon Trucking Corp. is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent Local 295, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.By picketingCalderonTruckingCorp.fromSeptember 17 to December 18, 1968, until enjoined by theUnited States District Court for the Eastern District ofNew York, with an object of forcing and requiringCalderon to recognize and bargain with Respondent as thecollectivebargainingrepresentativeofCalderon'semployees,and forcing and requiring employees ofCalderon to accept and select Respondent as theirbargainingrepresentative without filing a petition underSection 9(c) of the Act within a reasonable time after itcommenced picketing on September 17, 1968, Respondenthas engaged in unfair labor practices within the meaningof Section 8(b)(7)(C) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings and conclusions of fact andlaw, and pursuant to Section 10(c) of the Act, I herebyissue the following:RECOMMENDED ORDERLocal 295, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, itsofficers, representatives, and agents, shall:"Intl.Hod Carriers.etc.,Local840,AFL-CIO,andBlinne ConstructionCompany,135 NLRB 1153. 56DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Picketing or causing to be picketed, or threateningtopicket or cause to be picketed, Calderon TruckingCorp. under conditions prohibited by Section 8(b)(7)(C) oftheAct, where an object thereof is to force or requireCalderon to recognize or bargain with the Respondent asthe representative of its employees, or to force or requiretheemployees of Calderon to accept or select theRespondent as their collectivebargainingrepresentative.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post in conspicuous places in the Respondent'sbusinessoffices,meeting halls, and all places wherenotices to its members are customarily posted, copies ofthe attached notice marked "Appendix."" Copies of saidnotice on forms provided by the Regional Director forRegion 29, shall, after being duly signed by officialrepresentativesof the Respondent, be posted by theRespondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent toinsure that the copies of said notice are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for Region 29 signedcopiesof the aforementioned notice for posting byCalderon Trucking Corp., the Companywilling, in placeswhere notices to employees are customarily posted. Copiesof said notice to be furnished by the Regional Director forRegion 29, shall, afterbeing signedby the Respondent, asindicated, be forthwith returned to theRegionalDirectorfor disposition by him.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDEDthat,unless20 days from thedate of receipt of this Trial Examiner's Decision andRecommended Order, the Respondent notifies the saidRegionalDirector, in writing, that it will comply with theforegoing recommendations, the National Labor RelationsBoard issue an order requiring the Respondent to take theaforesaid action."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within10days from the date of this Order, what stepsRespondents have taken to comply herewith."APPENDIXNOTICE TO ALLMEMBERS OFLOCAL 295, INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA AND TOALL EMPLOYEES OF CALDERON TRUCKING CORP.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT, under conditions prohibited by Section8(b)(7)(C) of the Act, picket or cause to be picketed, orthreaten to picket or cause to be picketed, CalderonTrucking Corp., where an object thereof is to force orrequire it to recognize or bargain with us as therepresentative of its employees, or to force or requireits employees to accept or select us as their collectivebargaining representative.DatedByLOCAL 295,INTERNATIONALBROTHERHOOD,OFTEAMSTERS,CHAUFFEURSWAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-3535.